--------------------------------------------------------------------------------

EXHIBIT 10.4


GEORGETOWN SAVINGS BANK
INCENTIVE COMPENSATION PLAN


January, 2004
(Revised November 2010)


Purpose of the Plan


The purpose of the Georgetown Savings Bank Incentive Compensation Plan (the
“Plan”) is to provide incentives to employees to support organizational
objectives and financial goals and reward exceptional performance.


It strives to demonstrate that both teamwork and individual effort directed
toward common goals will result in progressive financial rewards for all.  It is
further intended to attract, motivate and retain high quality personnel and
support continued growth and profitability of the Bank, as well as increase
stockholder value.


In order to ensure that the Plan does not jeopardize the Bank’s safety and
soundness, the Plan will strive to meet the following guidelines as outlined by
federal regulation. The Plan will:
 
·
appropriately balance risk and reward,

 
·
be compatible with effective controls and risk-management; and

 
·
be supported by strong corporate governance through active oversight by both the
Bank’s Compensation Committee and Board of Directors.



It is important to note that participation and payout in the Plan is dependent
upon one’s level within the organization and his/her resultant ability to have
greater or lesser influence on the Bank’s strategic outcome.


General Description of the Plan


Although a standard template is utilized (sample attached) to create each
individual incentive plan, the goals of each plan are customized periodically,
typically annually, to ensure that the employee has an opportunity to influence
the results while remaining focused on the overall success of the organization.


It is important to note that this Plan is established to augment regular salary
and benefits programs already in existence.  This Plan is not meant to be a
substitute for salary increases but supplemental to salary and, as stated
earlier, a reward for exceptional performance.


Administration of the Plan


Throughout this Plan, reference to the actions and authority of the Compensation
Committee of the Board of Directors (the “Committee”) also presumes that the
Committee will recommend, and the Board of Directors (“the Board”) will approve
or disapprove, final disposition of all matters pertaining to administration of
the Plan.  The Committee, with Board approval, has the responsibility to
interpret, administer and amend the Plan as necessary.  The recommendations of
the Committee as approved by the Board, affecting the construction,
interpretation and administration of the Plan, shall be final and binding on all
parties.


Before the beginning of each Plan year, the Committee may review and revise the
Plan.  However, it is expected that the Plan will require modification only when
significant changes in organization, goals, personnel or performance occur.  The
President and Chief Executive Officer and Senior Vice President/Human Resources
will work with the Committee on any proposed changes to the Plan.


Computation of incentive awards will be made and reported to the Directors by
the Committee.  With the assistance of the Senior Vice President/Human
Resources; maintenance and calculation of participant payments shall be the
responsibility of the Chief Financial Officer.  Such computations and records
may be audited annually by the independent auditors or a consultant of the Bank
prior to submission to the Committee and the Board for review and
approval.  Finally, the Committee, with Board approval, may exclude
extraordinary occurrences, which could affect

 
47

--------------------------------------------------------------------------------

 


the incentive awards, either positively or negatively, but are of their nature
outside the significant influence of Plan participants.


The Committee has the authority to recommend to the Board for their approval,
discretionary awards for members of Senior Management and the President and
Chief Executive Officer of the Bank. The President and Chief Executive Officer
has the authority to award discretionary payments for all other employees. Such
awards will be reported to the Compensation Committee.  Discretionary payments
that exceed the Plan budget determined at the beginning of the Plan Year must be
reported to the Committee and approved by the Board.


Plan Participants


Full-time and part-time employees employed by the Bank for a minimum of six
continuous months during the Plan Year are eligible.  Seasonal and temporary
employees are not eligible to participate in this Plan.  Eligible participants
who have been employed by the Bank for less than one year will receive their
incentive award on a prorated basis.


Under certain circumstances, participants may lose their right to receive a
payment under this Plan, these circumstances are:
 
·
The employee is not performing at a satisfactory level, or;

 
·
The employee has received a written warning during the last six months of the
Plan year.

 
·
Participant is no longer actively employed at the time of the Incentive Plan
payment.



General Procedures


At or Before the Beginning of the Plan Year


 
·
Using the Plan template, the President and Chief Executive Officer recommends,
to the Committee, Bank-wide, team and individual goals and objectives for Senior
Management.



 
·
The Committee recommends to the Board of Director’s for their approval, Plans
for the President and Chief Executive Officer and the individual Senior
Managers.



 
·
The President and Chief Executive Officer works with Senior Management to create
goals for the remaining staff.



 
·
Individual Plans are distributed to all eligible participants.



During the Plan Year


 
·
Management will, at least quarterly, update the staff regarding their progress
towards attainment of their individual goals.



 
·
Management will, at least quarterly, update the Committee regarding the progress
of the Bank toward the various incentive thresholds.



After Close of the Plan Year


 
·
Individual Plans are reviewed to determine if goals were attained and at what
level, if appropriate.



 
·
Senior Management Plan results are presented to the Committee for review.



 
·
The Committee considers payment of the Senior Management Plans and makes a
recommendation to the Board.


 
48

--------------------------------------------------------------------------------

 


 
·
The Board reviews the recommendation of the Committee and approves Plan payments
as they deem appropriate.



 
·
The President and Chief Executive Officer, with assistance from the SVP/Human
Resources, reviews all other plan payments with Department heads, including the
review of employees that may not be eligible to receive payment due to
performance issues.



 
·
Distribution is made.  Distribution will be made within sixty days of the end of
the Incentive Plan Year.  Incentive payments are calculated using base
compensation earned during the Plan year, less the incentive paid for the prior
year, overtime and any other taxable fringe benefits. Employees whose
performance level does not meet expectations or are under a written warning as
defined earlier, may not be eligible for an incentive payout.



Clawback Provision


The Bank shall have the right to recoup or “clawback” awards paid under this
Plan if the Compensation Committee concludes that such awards were based on
information that was later found to be materially incorrect, including awards
that were determined, in whole or in part, on financial statement information
that is subsequently restated.


Other Considerations


It is not possible to consider all issues that will invariably materialize as
plans are developed and implemented.  Therefore, the Committee will act on
individual cases as issues are identified.


Withholding for Taxes


The Bank shall deduct from all payments under this Plan any taxes required by
law and other required deductions to be withheld with respect to such payments.


Approved By: Compensation Committee


Date Approved: November 10, 2010


Approved By: Board of Directors


Date Approved: November 22, 2010
 
 
 
49

--------------------------------------------------------------------------------